Citation Nr: 1449515	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-37 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for scar, residuals of a right inguinal hernia repair with mild ilioinguinal neuropathy, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A hearing was held on November 4, 2011, in Philadelphia, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The Board remanded this matter in March 2014 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's scar is not deep, does not cause limitation of motion, and does not cover an area exceeding 12 square inches.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for scar, residuals of a right inguinal hernia repair with mild ilioinguinal neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 7338-7804 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO's March 2009 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO obtained VA outpatient treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was also afforded VA medical examinations in April 2009, April 2011, and April 2014.  While each VA examiner did not indicate review of the claims file, the examination reports are adequate for rating purposes because the current appeal is for an increased evaluation, which is assigned based on the severity of the scar during the pendency of the claim.  Notably, the claims file does not show treatment of the scar within one year prior to his claim, thus, the Veteran has not been prejudiced by the failure of any examiner to review the claims file.  Here, each examiner evaluated the scar and provided detailed descriptions of the Veteran's symptomatology.  Consequently, the Board finds that the examination reports are adequate for rating purposes.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part IV (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks a disability rating in excess of 10 percent for his service-connected scar, residuals of a right inguinal hernia repair with mild ilioinguinal neuropathy, which has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7338-7804.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27 (2014).  Here, the hyphenated diagnostic code indicates inguinal hernia (Diagnostic Code 7338) which is rated under the criteria for scar(s), unstable or painful (Diagnostic Code 7804).  See 38 C.F.R. § 4.20.

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were most recently amended effective October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case the Veteran filed his increased rating claim in March 2009.  Therefore, the regulations in effect after October 23, 2008 are for consideration.

Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  However, here the Veteran only has one scar from his right inguinal hernia repair.  Therefore, a rating in excess of 10 percent is not warranted under 38 C.F.R. §§ 4.118, Diagnostic Code 7804.

To receive a disability rating in excess of 10 percent for scars of the abdomen, the scar must be deep, cause limitation of motion, and cover an area exceeding 12 square inches.  38 C.F.R. §§ 4.118, Diagnostic Code 7801.  As discussed below, the Veteran's scar is smaller than 12 square inches, thus, he does not qualify for a disability rating in excess of 10 percent under Diagnostic Code 7801.

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804, are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

The evidence in this case includes the Veteran's March 2009 claim, which indicates that his disability has worsened.  He stated that his pain had increased in severity and that he did not wear a truss or other support.

During his April 2009 VA Compensation and Pension examination, the Veteran reported that he had numbness and tingling of the scar area about three times per week.  He took Advil twice per day on days when he had symptoms.  The examiner observed that the Veteran walked with a pronounced limp and using a cane.  The Veteran stated that the limp was secondary to his hernia repair.  The examiner reviewed the Compensation and Pension examination notes from 2007 and noted that the Veteran's gait was similar.  He had a limp but no cane at that time.  However, the examiner observed that the 2007 report indicated that in 2006, the Veteran's gait was described as brisk and in no acute distress.  On examination, the Veteran's scar measured 3 1/8 inches.  He stated that there was pain and tenderness when the scar was palpated but no skin breakdown.  The examiner said the scar was superficial, had no underlying soft tissue damage, and caused no limitation of motion or function.  The examiner found no inflammation, edema, or keloid formation.  The color of the scar was slightly darker than the surrounding skin.  Based on prior notes, the examiner questioned the Veteran's history given her observation of the Veteran's gait and use of cane in relation to the reports of his gait in prior notes.  The examiner found that the scar had no effect on the Veteran's activities of daily living or employment capacity.

During the April 2011 VA Compensation and Pension examination, the Veteran said he still had pain and swelling in his right inguinal area and felt "weaker" in that area.  He reported pain but denied skin breakdown of the scar area.  The Veteran stated that he was unemployed but occasionally worked as a painter.  His last job was as a truck driver in 2000.  However, the examiner observed that the Veteran told his VA provider in April 2010 that he worked for the U.S. Postal Service.  The VA treatment note also indicates that the Veteran walked very briskly as he walked into the exam room.  The examiner observed that a clinic nurse gave him a return to work letter in September 2010 per his request after being treated for a sinus and nasal condition.  The examiner stated that all areas of the electronic file indicate that the Veteran has worked for the U.S. Postal Service since 1987 and he was noted to have stated he was working in August 2007 and again in October 2008.

On examination, the scar measured 8.5 cm. by 0.5 cm. with slight swelling over the scar area.  The scar covered 4.25 sq. cm. which is less than 1 percent of the total body surface area.  The scar was well-healed, superficial, without skin breakdown, and did not cause limitation of motion or function.  Other than the slight edema, the examiner found no inflammation or keloid formation.

The Veteran had a VA Compensation and Pension examination in April 2014.  On examination, the scar was not painful or unstable.  The scar measured 9.0 by 0.2 cm.  The scar did not result in limitation of function or cause other physical findings.  The examiner stated that the scar does not impact the Veteran's ability to work.

The Board has considered the Veteran's testimony, which was provided in November 2011.  During his hearing, he testified that doctors did not thoroughly evaluate his pain.  He stated that he has pain almost every day but that the VA examiners only looked at the scar and measured it.  He said he had tingling and numbness in the same area and that the pain affects the way he moves and walks.

Based on the foregoing, the Board concludes that the Veteran does not have two or more scars and that his only scar is smaller than 12 square inches, thus, he does not qualify for a disability rating in excess of 10 percent under Diagnostic Codes 7801 or 7804.  38 C.F.R. § 4.118.  Further, the Board cannot find that a disability rating in excess of 10 percent is warranted under 38 C.F.R. § 4.118, Diagnostic Code 7805.  While the Veteran has indicated that his pain from a right inguinal hernia repair with mild ilioinguinal neuropathy have impacted his ability to walk and move, none of the medical evidence supports his assertion.  Further, the Board finds that the Veteran's lay testimony as to this matter is not credible.

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Here, the Veteran has indicated that the pain from his scar has impacted his mobility.  However, the VA examination reports specifically state that the scar does not limit his movement or function.  Further, the April 2009 and April 2011 VA examiners questioned the credibility of the Veteran's complaints of pain affecting his mobility as the examiners observed that the Veteran presented with an altered gait at the time of his examinations but presented with a normal gait when not being evaluated for compensation and pension purposes.  None of the examiners observed residuals other than those indicated in the examination reports.  Based on the findings by the examiners, while the Veteran is competent to report symptoms of pain and indicate that the pain impacts his ability to move, the Board finds that his statements are not credible.  As such, the Board finds no other symptoms or residuals that would warrant a rating under 38 C.F.R. § 4.118, Diagnostic Code 7805.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 10 percent for his service-connected right inguinal hernia repair with mild ilioinguinal neuropathy at all times during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Extraschedular Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

After reviewing the evidence of record, it is not shown that such an exceptional disability picture exists that the available schedular evaluations for the service-connected disability are inadequate.  Service-connected scar, residuals of a right inguinal hernia repair with mild ilioinguinal neuropathy, is evaluated as a linear scar that is not deep or unstable, which criteria the Board has found to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. §§ 4.118, Diagnostic Code 7804.  Further, the scar does not cause limitation of motion, does not cover an area exceeding 12 square inches, and has not been found to interfere with activities of daily living or occupation.  Consequently, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  Therefore, referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU and the record does not show that he is not gainfully employed due to his service-connected scar.  Therefore, further contemplation of a TDIU rating in this case is not necessary.
ORDER

A disability rating in excess of 10 percent for scar, residuals of a right inguinal hernia repair with mild ilioinguinal neuropathy, is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


